                     Case 20-10953-LSS   Doc 76   Filed 05/08/20     Page 1 of 2




919 North Market Street,
Suite 300 P.O. Box 2323
Wilmington, DE 19899-2323
Tel (302) 654-7444 Fax (302) 656-8920
www.foxrothschild.com


THOMAS M. HORAN
Direct No: 302.480.9412
Email: THoran@Foxrothschild.com




May 8, 2020

The Honorable Laurie Selber Silverstein
United States Bankruptcy Court for the District of Delaware
824 N. Market St., 6th Floor
Wilmington, DE 19801

Re:        In re SureFunding, LLC (Case No. 20-10953 (LSS))

To the Honorable Laurie Selber Silverstein:

I am proposed counsel to the Debtor in the above-referenced case. I write to you this morning
about the May 7, 2020 deposition of Mr. Neal Falkenberry in connection with the Motion of the
Noteholders (the “Movants”) to Dismiss the Debtor’s Chapter 11 case and their Motion to
Excuse Compliance with 11 U.S.C. § 543 (together, the “Motions”). Mr. Falkenberry submitted
a declaration in support of the Motions. The Movants also have identified Mr. Falkenberry as
one of their witnesses at the May 12, 2020 hearing on the Motions.

The Debtor’s notice of deposition to Mr. Falkenberry provided that the deposition would take
place on May 7, 2020 at 2:00 p.m. ET by videoconference and “shall continue if needed until
completion the following day, subject to the time limitations set forth in the Federal Rules of
Civil Procedure.” Under Federal Rule of Civil Procedures 30(d)(1), a deposition may run seven
hours unless otherwise stipulated to by the parties or ordered by the Court.

Yesterday, the Debtor began its deposition of Mr. Falkenberry. The deposition lasted
approximately five and a half hours, and broke for the day when the court reporter advised the
parties that she had to complete her day’s work. Mr. Falkenberry indicated that he would be
available this morning at 7:30 a.m. ET to continue his deposition. My partner Michael Sweet
agreed to this scheduling even though that would mean starting at his local time of 4:30 a.m. PT.




110281606
               Case 20-10953-LSS        Doc 76     Filed 05/08/20     Page 2 of 2




May 8, 2020
Page 2

Counsel for the Movants, however, announced that the Movants would refuse to produce Mr.
Falkenberry to complete his deposition unless this Court ordered them to produce him.
Therefore, unfortunately, we are left little choice other than to request this Court’s intercession
to compel the Movants to produce Mr. Falkenberry to complete his deposition. Alternatively, the
Debtor requests that the movants be prohibited at the May 12, 2020 hearing from (i) introducing
Mr. Falkenberry’s declaration into evidence and (ii) having him testify.

Should the Court wish to speak with the parties, the Debtor is available at any time the Court
directs.

Very truly yours,

/s/ Thomas M. Horan
Thomas M. Horan

TMH:


cc:    Mr. Stanley Tarr
       Ms. Victoria Guilfoyle
       Mr. William Dorsey
       Mr. Timothy Fox
       Mr. Scott Cousins
